DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities. Appropriate correction is required:
Para 0313 – references to “Fig. 46” appear to be intended for “Fig. 46A”.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because :
The drawings fail to show the following features, as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d):
Fig. 23B  does not show an “inner surface 3118” , Para 0225.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Regarding Claim 9, the phrase “cells that interconnected” is interpreted as equivalent to “cells that interconnect” or “cells interconnected”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, there is insufficient antecedent basis for “the position of the voids”, “the position of the plurality of the surface features”.
Regarding Claims 4 and 5, there is insufficient antecedent basis for “the plurality of extensions”.
Regarding Claim 6, there is insufficient antecedent basis for “the first portion” and “the second portion”. Claim 6 is further rejected as depending from a rejected parent claim (see above).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-13, and 16-21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub 20160106427  by Shelton et al. (“Shelton”) 
Regarding Claim 1, Shelton teaches a stapling assembly (“end effector”, Para 0164) for use with a surgical stapler (“surgical stapling system”, Para 0164), comprising: 
a cartridge (1200  having cartridge body 1210, Figs. 13-18A, Para 0189) having a plurality of staples disposed therein (Para 0189: “staples removably stored in the staple cavities 1215a, 1215b, and 1215c”) and a plurality of surface features (any of walls 1219a-c in Fig. 14, Para 0191) extending outward from the cartridge (i.e. extending upward in a vertical direction, as oriented in Figs. 14 and 17-18), the plurality of staples being configured to be deployed into tissue (Para 0195: “staples …fired …against the tissue”); and 
a non-fibrous (Para 0231: “biocompatible foam”) adjunct 1220 (Fig. 18A, Para 0196) formed of at least one fused (Para 0240: “processes can include, …extruding, injection molding, …lyophilization, …melt-blowing processes”) bioabsorbable polymer  (Para 0225: “layer can be comprised of a bioabsorbable material”, Para 0231: “polymeric composition may comprise a biocompatible foam … ”, see Paras 0232-0233 for examples of “absorbable polymers”) and configured to be releasably retained (“retention force”, Para 0197) on the cartridge 1200/1210 such that the adjunct 1220 can be attached to tissue by the plurality of staples in the cartridge (Para 0195: “layer 1220 to be separated from the cartridge body 1210 after the staples have been fired and the layer 1220 has been implanted against the tissue”); the adjunct comprising, 
a plurality of unit cells (interpretation A: struts 1229a or 1229b or 1229c are geometric repetitive structures annotated as UC1-2 in annotated Fig. 18A below, or in interpretation B: UC 3-4 are repetitive rectangular regions as delimited by the doted lines annotated below, thus defining the adjunct 1220) that are oriented (as shown in Fig. 18A) and interconnected (interpretation A – interconnected through supporting base of adjunct 1220, see Fig. 18A) to thereby form a lattice structure with voids (annotated as “V” in either interpretation A or B above) between adjacent unit cells (voids “V” are located either between unit cells UC1-2 or between UC3-4 as annotated below), wherein position of the voids V is based at least upon the position of the plurality of the surface features (one-to-one relationship between surface features and voids is discussed in Para 0197: “comprise a negative impression of the voids” and “fit snugly within the wells”; note that, as struts 1229 a-c matingly extend into recesses between walls 1219a-c, it follows that walls 1219a-c correspondingly matingly extend into voids “V”, as defined above), and wherein each void V is configured to receive and engage a surface feature to thereby retain the non-fibrous adjunct on the cartridge prior to staple deployment (“retention force”, Para 0197; Para 0195: “hold the layer 1220 in position yet, at the same, it can be overcome… after the staples have been fired”).

    PNG
    media_image1.png
    497
    743
    media_image1.png
    Greyscale

Annotated Fig. 18A of Shelton

Regarding Claim 9, Shelton teaches a stapling assembly (“end effector”, Para 0164) for use with a surgical stapler (“surgical stapling system”, Para 0164), comprising: 
a cartridge (1200  having cartridge body 1210, Figs. 13-18A, Para 0189) having a plurality of staples disposed therein  and configured to be deployed into tissue (Para 0189: “staples removably stored in the staple cavities 1215a, 1215b, and 1215c”), each staple having first and second staples legs (the two leg locations corresponding to the distal and proximal vertices of walls 1216a, 1216b, and 1216c defining staple openings; note semi-circular recesses at each of the distal and proximal vertices of the above walls, as shown in Fig. 14), and 
a non-fibrous (Para 0231: “biocompatible foam”) adjunct 1220 (Fig. 18A, Para 0196) formed of at least one fused (Para 0240: “processes can include, …extruding, injection molding, …lyophilization, …melt-blowing processes”) bioabsorbable polymer  (Para 0225: “layer can be comprised of a bioabsorbable material”, Para 0231: “polymeric composition may comprise a biocompatible foam … ”, see Paras 0232-0233 for examples of “absorbable polymers”) and configured to be releasably retained (“retention force”, Para 0197) on the cartridge 1200/1210 such that the adjunct 1220 can be attached to tissue by the plurality of staples in the cartridge (Para 0195: “layer 1220 to be separated from the cartridge body 1210 after the staples have been fired and the layer 1220 has been implanted against the tissue”); the adjunct comprising, 
a plurality of unit cells (interpretation A: struts 1229a or 1229b or 1229c are geometric repetitive structures annotated as UC1-2 in annotated Fig. 18A above, or in interpretation B: UC 3-4 are repetitive rectangular regions as delimited by the doted lines annotated above, thus defining the adjunct 1220) that interconnect (interpretation A – interconnected through supporting base of adjunct 1220, see Fig. 18A) to form a repeating pattern (note a two-dimensional patter depicted in Fig. 18; refer to the two alternative interpretation A and B above, including voids “V” inter-positioned between adjacent unit cells UC1-2 or UC3-4), wherein the repeating pattern coincides with the plurality of staples such that each unit cell (UC1-2 or UC3-4, per interpretations A or B, above) is configured to be positioned between and engage with the first and second staple legs of a corresponding staple of the plurality of staples  (note a one-to-one relationship disclosed between surface features and voids of the repeating pattern, per Para 0197: “comprise a negative impression of the voids” and “fit snugly within the wells”; note that, as struts 1229 a-c matingly extend into recesses between walls 1219a-c, it follows that walls 1219a-c correspondingly matingly extend into voids “V”, as defined above; see “retention force”, Para 0197; Para 0195: “hold the layer 1220 in position yet, at the same, it can be overcome… after the staples have been fired”).

Regarding Claim 16, Shelton teaches a stapling assembly (“end effector”, Para 0164) for use with a surgical stapler (“surgical stapling system”, Para 0164), comprising: 
a cartridge (1200  having cartridge body 1210, Figs. 13-18A, Para 0189) having a plurality of staples disposed therein (Para 0189: “staples removably stored in the staple cavities 1215a, 1215b, and 1215c”) and a plurality of surface features (any of walls 1219a-c in Fig. 14, Para 0191) extending outward from the cartridge (i.e. extending upward in a vertical direction, as oriented in Figs. 14 and 17-18), the plurality of staples being configured to be deployed into tissue (Para 0195: “staples …fired …against the tissue”); and 
a non-fibrous (Para 0231: “biocompatible foam”) adjunct 1220 (Fig. 18A, Para 0196) formed of at least one fused (Para 0240: “processes can include, …extruding, injection molding, …lyophilization, …melt-blowing processes”) bioabsorbable polymer  (Para 0225: “layer can be comprised of a bioabsorbable material”, Para 0231: “polymeric composition may comprise a biocompatible foam … ”, see Paras 0232-0233 for examples of “absorbable polymers”) and configured to be releasably retained (“retention force”, Para 0197) on the cartridge 1200/1210 such that the adjunct 1220 can be attached to tissue by the plurality of staples in the cartridge (Para 0195: “layer 1220 to be separated from the cartridge body 1210 after the staples have been fired and the layer 1220 has been implanted against the tissue”); the adjunct having a tissue-contacting surface (upper surface of adjunct 1220, oriented away from the viewer of Fig. 18A), a cartridge- contacting surface (underside of adjunct 1220, oriented towards the viewer of Fig. 18A) that is opposite the tissue-contacting surface (at a relative angle of 180°, see Fig. 18A), and an internal structure extending therebetween (pattern defined by unit cells UC1-2 or UC3-4, see discussion in Claim 1 and 9 rejections, above), the cartridge-contacting surface being formed of a first plurality of struts (e.g. 1229c or UC1-2, similarly 1229b or 1229a may represent the identified struts) defining a plurality of openings therebetween (voids V), each opening being configured to receive and engage at least a portion of at least one surface feature of the plurality of surface features (corresponding walls 1219a-c in Fig. 14, Para 0191, for example 1219c) to thereby retain the non-fibrous adjunct on the cartridge prior to staple deployment (note a one-to-one relationship disclosed between surface features (“walls”, Fig. 14, details above) and voids “V” of the repeating pattern, per Para 0197: “comprise a negative impression of the voids” and “fit snugly within the wells”; note that, as struts 1229 a-c matingly extend into recesses between walls 1219a-c, it follows that walls 1219a-c correspondingly matingly extend into voids “V”, as defined above; see “retention force”, Para 0197; Para 0195: “hold the layer 1220 in position yet, at the same, it can be overcome… after the staples have been fired”).

Regarding Claim 2, Shelton further teaches that each void V is configured to receive and engage at least one staple leg (any of voids V identified above are multiple times larger than a cross-section of, and is therefore capable of receiving and/or engaging a staple leg; note for comparison the staple leg cross sectional dimension, as indicated by complementary recesses located at the distal and proximal vertices of walls 1216a, 1216b, and 1216c defining staple openings, said semi-circular recesses at each of the distal and proximal vertices of the above walls representing the recesses through which staple legs are ejected, as shown in Fig. 14). 

Regarding Claims 3, 11, and 21 (similar limitations, different dependency) , Shelton further teaches that the cartridge 1200/1210 includes a plurality of staple cavities (1215a-c in Fig. 14) defined therein, each staple cavity having one of the plurality of staples (Fig. 14) disposed therein, and wherein the plurality of surface features include a plurality of projections/extensions extending from the cartridge (walls 1219a-c extend perpendicularly from the cartridge 1200/1210, specifically protruding out of planar bottoms  1214a or 1214b or 1214c of the cartridge), each projection/extension being positioned at least partially around a portion of a corresponding staple cavity (note one-to-one relationship between staple cavities 1215a-c and projections/features 1219a-c located around corresponding cavities – Fig. 14).

Regarding Claims 4 and 12 (similar limitations, different dependency), Shelton further teaches that the plurality of extensions/protrusions 1219 a-c each have a U- shaped configuration (for each of extensions/protrusions/walls 1219 a-c, note that there are at least two straight segments/walls , connected by a curved/radiused transition, thus representing U-like shapes; additionally, the semi-circular recesses housing the staple legs, which are part of the above-discussed walls, represent U-shaped structures – See Fig. 14).

Regarding Claim 5 and 13 (similar limitations, different dependency), Shelton further teaches that the plurality of extensions/protrusions includes a plurality of first surface features (e.g. annotated SF1 below) and a plurality of second surface features (e.g. annotated SF2 below), and wherein each first surface feature SF1 and each second surface feature SF2 are positioned at least partially around respective first and second portions of a corresponding staple cavity (see proximal PP, and distal DP portions as annotated below, wherein SF1 are positioned around the proximal end PP, and SF2 are positioned around the distal end DP of one of the staple cavities SC).
  
    PNG
    media_image2.png
    570
    659
    media_image2.png
    Greyscale

Annotated Fig. 14 of Shelton

Regarding Claim 6, Shelton further teaches that the first portion is a proximal portion (annotated as PP above), and the second portion is a distal portion (annotated as DP above), of the corresponding staple cavity SC (see annotated Fig. 14 above).

Regarding Claim 10, Shelton further teaches that voids V are present between adjacent unit cells (either between UC1 and UC2, or between UC3 and UC4 as annotated in Fig. 18A above), and wherein the voids V partially overlap with the staples legs (in particular, staple legs overlap with the voids at least in part at the location of distal and proximal vertices of struts 1229 a-c, per Figs 14, 18A, and Para 0191) such that the staple legs pass therethrough when being deployed through the adjunct and into tissue (Para 0226: “staples being deployed …puncture the layer before entering into the tissue”) .

Regarding Claim 17, Shelton further teaches that at least a portion of the first plurality of struts each have a non-uniform width (note variations in width at least at locations W1-W4 annotated in Fig. 14 above) .

Regarding Claim 18, Shelton further teaches that the internal structure is formed of a plurality of spacer struts (any of struts annotated in Fig. 18A, for example UC1 and UC6) configured to collapse without the plurality of spacer struts contacting one another while the adjunct compresses (transversal collapse of UC1 under clamping force does not impact UC6 and vice-versa, due to the distance therebetween being orders of magnitude larger than a depth/height of said struts – see Fig. 18A).

Regarding Claim 19, Shelton further teaches that the plurality of spacer struts includes a first plurality of alternating angled struts (e.g. struts UC7-10 have alternating angles at least in the longitudinal direction)  and a second plurality of alternating angled struts (at least corresponding struts symmetrically located on the opposite side of adjunct 1220, i.e. on the side where struts UC1-2 and UC 5-6 are located), and the internal structure includes a centralized zone extending longitudinally therebetween (annotated as CZ in Fig. 18A above).

Regarding Claim 20, Shelton further teaches that the cartridge 1200/1210 includes a channel (“longitudinal slot 1213 …to receive …a firing member therein”, Para 0189, Fig. 14) configured to receive a cutting element (also Para 0167: “firing member also comprises a knife configured to incise the tissue”), wherein the centralized zone CZ at least partially overlaps with the channel (see Figs. 14 and 18A).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. The prior art of record fails to teach all limitations of the following claims, particularly as follows:
Claims 7-8 and 14-15 (similar limitations, different dependency):  a non-fibrous adjunct used in a surgical stapler, having repeating unit cells represented by triply periodic minimal surface structures (see definition and illustration in Figs. 8-10 and Para 0179; for additional context see reference “Schwartz minimal surface” by Wikipedia, provided by the Applicant with the 9/1/2022 IDS).
For illustration and contrast, Shelton’s adjuncts do not comprise the geometric structures specifically recited. Also, although porous materials defined by Schwartz-D, -P, etc. structures have been known (see de Amorim Almeida, Wikipedia discussed below), they have not been configured to serve as adjuncts in surgical staplers. Since the prior art (e.g. US Pub 20180103952 by Aronhalt, Shelton, other references discussed below) teaches devices that lack said features, the prior art does not anticipate the claimed subject matter. Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
“Smart Design Of Scaffolds Obtained By Biofabrication For Tissue Engineering Applications”, Ph.D. thesis of Henrique de Amorim Almeida (provided by the Applicant with the 9/1/2022 IDS) discusses Triple Periodic Minimal Surfaces TPMS (pages 73, 105, 154) and their advantages in scaffold design for surgical/medical applications 

    PNG
    media_image3.png
    261
    510
    media_image3.png
    Greyscale

Fig. 3.20 of de Amorim Almeida

US Pub 20120080503 by Woodard et al teaches claimed limitations, including an adjunct 6770 made of bioabsorbable (Para 0306) foam comprising a plurality of repeating cells (at least 2 cells are annotated as C, below), etc. Woodard is silent about a one-to-one relationship between staple legs and unit cells/voids, or between cartridge retention features and unit cells/voids).

    PNG
    media_image4.png
    430
    478
    media_image4.png
    Greyscale

Examiner-annotated Fig. 213 of Woodard

 “Schwartz minimal surface” by Wikipedia – discusses definitions and classifications of various triply periodic minimal surfaces, including Schwartz P (primitive), Schwartz D (diamond), Schwartz H (hexagonal), etc. See Applicant-provided IDS dated 9/1/2022).
US Pub 2017/0086841 teaches strut-based adjuncts comprising repeating unit cells comprising voids (see Fig. 28 below), however is silent about a one-to-one relationship between staple legs/cavities and unit cells/voids, or between cartridge retention features and unit cells/voids.

    PNG
    media_image5.png
    428
    640
    media_image5.png
    Greyscale

Fig. 28 of US Pub 2017/0086841

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU, Ph.D. whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731